DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 9, and 17 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 6-8, filed October 27, 2020, in response to the Non-Final Rejection mailed on September 04, 2020, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance:
Claims 1-20 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “… the TWT agreement … determined based on availability of a first transceiver and a plurality of wireless devices; …, a medium access schedule for the first transceiver using a first transmission protocol based, … on transmission events determined based on a second transmission protocol of a second transceiver, …, the second transceiver being collocated in the same device as the first transceiver and sharing a transmission medium with the first transceiver, and … a TWT schedule having wake times and sleep times … determined based on a timing and duty cycle of the second transmission protocol and an alignment with activity of the second transceiver; …” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Jia et al., U.S. Publication No. 2017/0339680, which discloses two collocated transceivers (scheduling submodules 343, 344 and transceivers 311) for each subset of the STAs) that are implemented in the same communication device (fig. 3, AP 300) and that use different transmission protocols (using distinct communication protocols), where a medium access schedule for one of the transceivers is generated based on transmission events of the other collocated transceiver (based at least in part on the amount and/or priority of buffered DL/UL data for each of the stations STA1-STA4) [fig. 10, paragraphs 0038, 0058, 0070]. The cited portions of Jia does not disclose generating a medium access schedule where "the second transceiver being collocated in the same device as the first transceiver and sharing a transmission medium with the first transceiver, and the medium access schedule being a TWT schedule having wake times and sleep times for the first transceiver and the plurality of wireless devices determined based on a timing and duty cycle of the second transmission protocol and an alignment with activity of the second transceiver. Therefore, Jia fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closest prior art of record is Neelisetty et al., U.S. Publication No. 2017/0064619, which discloses the second transceiver being collocated in the same device as the first transceiver and sharing a transmission medium with the first transceiver [fig. 2, 3A-3C, paragraphs 0048, 0050]. The cited portions of Neelisetty do not disclose determining wake and sleep times for the WLAN transceiver based on aspects of the transmission protocol of the Bluetooth transceiver, such as a timing and duty cycle of the Bluetooth transmission protocol, or alignment of the periods of the TWT schedule with activity, such as transmission events, of the Bluetooth transceiver. Therefore, Neelisetty fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Jia or Neelisetty disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 9 and 17, include similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469